DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “program code means” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 10, and 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of the rejection these limitations are taken as optional.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (US 2016/0287767 A1).
With regard to claim 1, Simmons et al. teach a system for milk ejection reflex determination, comprising a breast shield arrangement for a breast pump configured to be attached on a first breast of a female (Fig. 1 member 108), a physiological sensor unit for receiving a physiological reception signal from the second breast, which is opposite to the first breast, wherein the physiological reception signal is indicative of fluid contents in the second breast ([0153], [0154] pressure measurements are used to determine milk flow and milk volume from the breasts), wherein the system is configured to determine a milk ejection reflex based on a change in fluid contents in the second breast ([0154] flow volume is used to determine milk ejection reflex).
With regard to claim 7, the claim does not recite how the sensor is integrated into a smartphone, Simmons et al. teach a smartphone is integrated with the breast pump system including the sensor for control (Fig. 1 member 105, see at least [0022], [0037], [0042], [0062], [0068]).
With regard to claims 8 and 9, see the breast pump system 110 which necessarily includes a pressure source to extract breast milk (Fig. 1).  The pump includes a controller to operate according to feedback ([0057]),
With regard to claim 12, see [0024] and [0026].
With regard to claim 14, Simmons et al. teach a method for determining a milk ejection reflex, the method comprising: attaching a breast shield arrangement on a first breast of a female (Fig. 1 member 108), receiving a physiological reception signal from the second breast, which is opposite to the first breast, wherein the physiological reception signal is indicative of fluid contents in the second breast ([0153], [0154] pressure measurements are used to determine milk flow and milk volume from the breasts), and determining a milk ejection reflex based on a change in fluid contents in the second breast ([0154] flow volume is used to determine milk ejection reflex).  
With regard to claim 15, Simmons et al. teach a computer program for determining a milk ejection reflex, the computer program comprising program code means for causing a processing unit to: receive a physiological reception signal from a second breast of a female, wherein the second breast is opposite to a first breast of which milk is expressed, -5-wherein the physiological reception signal is indicative of fluid contents in the second breast ([0153], [0154] pressure measurements are used to determine milk flow and milk volume from the breasts, milk is sensed form a second breast opposite a first), and determine a milk ejection reflex based on an analysis of the fluid contents in the second breast ([0154] flow volume is used to determine milk ejection reflex).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 2016/0287767 A1) as applied to claim 1 above, and further in view of Larsson (US 2005/0059928 A1).
With regard to claims 2, 3, and 5, Simmons et al. teach a device substantially as claimed.  Simmons et al. do not disclose the sensor is a photoplethysmorgraphic sensor.  However, Larsson teaches optical sensors, thermal, and impedance sensors which can be used to monitor milk production and expression and using various sensors together to monitor the breasts (Fig. 2 sensors 16, [0007], [0009], [0013], [0016], [0025], [0029], [0032], [0034]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a photoplethysmorgraphic sensor, thermal, and impedance sensor in Simmons et al. as Larsson teaches this to be beneficial in monitoring milk production and expression.  Such additional monitoring would yield the same predictable result.  Such sensors would be placed on the funnels which are in contact with the skin of the breasts.
With regard to claim 3, as noted above the limitation to the camera is taken as optional.  The claim is not specific as to with respect to what the sensor is remote, the sensors as provided by Larsson are remote from various things including for example the pumping unit itself, the tubing, the portions of the patient’s body they are not applied to.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 2016/0287767 A1) as applied to claim 1 above, and further in view of Larsson (US 2005/0059928 A1) and Munoz (US 2016/0157725 A1).
With regard to claim 4, Simmons et al. teach a device substantially as claimed.  Simmons et al.  do not expressly teach that the sensor is a laser speckle interferometer.  However, Larsson teaches optical sensors, thermal, and impedance sensors which can be used to monitor milk production and expression and using various sensors together to monitor the breasts (Fig. 2 sensors 16, [0007], [0009], [0013], [0016], [0025], [0029], [0032], [0034]). Further, Munoz teaches that laser speckle interferometers (laser speckle imager) are a known type of photodetector and/or optical sources utilized by the medical field to measure, e.g., the superficial blood flow in tissue ([0084]) and used to create personalized treatment plans based on frequent analysis of microvascular regeneration, structural changes, disease progression, and therapeutic efficacy monitoring ([0084]). Munoz teaches that the laser speckle interferometer (laser speckle imager) can be integrated into any pertinent medical apparatus, device of system ([0024]).  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optical sensor in Simmons et al. as Larsson teaches this to be beneficial in monitoring milk production and expression and further to use a laser speckle interferometer as taught by Munoz into the device of Simmons et al. in order to measure flow in breast tissue ([0084] of Munoz) and in order to create personalized treatment plans (i.e., breast pumping schedules) based on frequent analysis of microvascular regeneration and structural changes monitoring in the breast ([0018] of Munoz).  Such additional monitoring would yield the same predictable result.  

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 2016/0287767 A1) as applied to claim 9 above, and further in view of Larsson (US 2005/0059928 A1) and Ayers et al. (US 2008/0076991).
With regard to claims 10 and 13, Simmons et al. teach a device substantially as claimed and feedback control.  Simmons et al. do not disclose analyzing AC and DC components and evaluating the DC components regarding the change of bulk absorption and the AC component regarding information on vital signs.  However, Larsson teaches optical sensors, thermal, and impedance sensors which can be used to monitor milk production and expression and using various sensors together to monitor the breasts (Fig. 2 sensors 16, [0007], [0009], [0013], [0016], [0025], [0029], [0032], [0034]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a photoplethysmorgraphic sensor in Simmons et al. as Larsson teaches this to be beneficial in monitoring milk production and expression.  Such additional monitoring would yield the same predictable result.  Further, Ayers et al. expressly teaches that the reception signal of a PPG sensor is conceptualized as AC and DC components as claimed ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sensor of the device of Larsson operates in the way claimed, as taught by Ayers et al. since this is how such sensors function ([0005] of Ayers et al.).  As combined it is found that the signal processing unit (analyzing instrument 140 of Larsson, control of Simmons et al.) is configured to evaluate the DC component of the reception signal comprising information on the change of bulk absorption in the breast ([0034] of Larsson, [0005] of Ayers et al. teaches that the DC component of the reception signal is due to the absorption of light by the appendage's (breast’s) tissues and blood, the intensity of light received by the sensor is less than the intensity of light transmitted by the sensor).  Further, regarding claim 13, Simmons et al. teach measuring vital signs like heart rate ([0065]) and as combined with Larsson in view of Ayers et al. these further teach that the signal processing unit (analyzing instrument 140 of Larsson, control of Simmons et al.) is configured to evaluate the AC component of the reception signal comprising information on vital signs ([0005] of Ayers et al. teaches that the AC component of the reception signal comprises information on vital signs, such as heart beat).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 2016/0287767 A1), Larsson (US 2005/0059928 A1), and Ayers et al. (US 2008/0076991) as applied to claim 10 above, and further in view of Van Schijndel et al. (US 2012/0116298).
With regard to claim 11, Simmons et al. teach a device substantially as claimed.  Larsson and Ayers et al. teach using the DC component of the sensing but do not specifically disclose comparing the value to a predetermined threshold value.  However, Van Schijndel teach a breast feeding system in which the use is monitored to determine when letdown occurs so that the pump may switch pumping profiles to move to a milk expression mode from a milk ejection mode by comparing a sensed value to a threshold value to determine when letdown has occurred ([0064], [0065], [0067], [0068], [0071], [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the value to a threshold value in Simmons et al., Larsson, and Ayers et al. as Van Schijndel teach this is beneficial for determining when letdown has occurred and the appropriate time to switch to the milk expression pumping phase.  Simmons et al. teach determining a milk ejection reflex and Simmons et al. and Larsson both disclose the sensing is used to monitor milk expression and comparing values would lead to successful pumping.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prime et al. (Using milk flow rate to investigate milk ejection in the left and right breasts during simultaneous breast expression in women. International Breastfeeding Journal 2009, 4:10) discloses simultaneous letdown (Pg. 9 conclusion).  Greter et al. (US 2014/0171917 A1) discloses what occurs during let down, both breasts would experience the volume change simultaneously ([0011]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783